Botsford, J.
(concurring in the judgment). I concur in the judgment of the court. I respectfully disagree, however, with the principal reasons that the court gives for its decision not to expand social host liability to apply to situations where an adult who does not furnish alcohol to underage guests nonetheless knowingly makes her home available to them to drink alcohol.
The court identifies “public policy considerations” and an absence of “clear existing social values and customs” as the bases for its decision not to expand social host liability.1 Ante at 536, 537. In my view, both of these justifications fail.
With respect to the “policy considerations” referenced by the court as reasons not to expand our rule on social host liability, they seem to be those discussed in Ulwick v. DeChristopher, *540411 Mass. 401, 406-407 (1991). The Ulwick decision focused on the difficulty of being able to control a guest’s excessive drinking when the guest has brought his own liquor. Id. at 406. The expansion of social host liability that is proposed here, however, concerns knowingly providing a venue where minors are allowed to drink. That it might be difficult to eject from a party in one’s home an underage drinker who has brought his own alcohol and becomes intoxicated is not the point; the proposed rule of social host liability would counsel that the adult host should not have invited or permitted the underage drinker to attend the party in the first place.
Turning to the “clear existing social values and customs” that the court finds absent in this area, I believe that there clearly exists today a widespread social consensus that (1) underage drinking, especially when combined with driving, is a social problem of enormous significance2; and (2) we as a society are committed to preventing or limiting its occurrence in whatever ways we can. In terms of public steps taken to address the problem, in addition to the 2000 amendment, on which the plaintiffs here rely, the Legislature has attempted to curb underage drinking by providing penalties for those who both facilitate and partake in underage drinking. See G. L. c. 138, § 34 (providing penalties of up to $2,000 and year in prison for persons that furnish alcohol to individuals under age twenty-one); G. L. c. 138, § 34A (imposing penalties on persons under age twenty-one years who purchase or attempt to purchase alcohol, including $300 fine and suspension of driver’s license for 180 days)3; *541G. L. c. 138, § 34B (imposing penalties on persons altering drivers’ licenses or liquor purchase identification cards, including $200 fine and imprisonment up to three months); G. L. c. 138, § 34C (imposing penalties on underage persons who possess, transport, or carry alcohol, including escalating fines and suspension of driver’s license for ninety days); G. L. c. 90, §§ 24 (1) (/) (1) & 24P (a) (imposing graduated license suspension penalties for persons refusing to submit to blood alcohol or breathalyzer tests, with more severe penalties for individuals between ages eighteen and twenty-one years, and most severe penalties for minors).
This court has long been willing to consider changes to the common law of tort liability in recognition of the problems of drunk driving, and we have recognized that the justification for doing so may well be stronger when a minor is involved. See McGuiggan v. New England Tel. & Tel. Co., 398 Mass. 152, 161-162 (1986). The breadth of the legislative response to underage drinking and driving offers specific support for the position that we can and should be prepared to expand our common-law rule of social host liability to include a case where an adult knowingly makes available her home or other location under her control for underage drinking. See Biscan v. Brown, 160 S.W.3d 462, 480-481 (Tenn. 2005) (in concluding that adult who hosted party for minors knowing that alcohol would be served had owed them duty of care, court relied in part on legislative policy determinations proscribing drunk driving and consumption of alcohol by minors).
Nevertheless, I would not expand the scope of social host liability at this time. My reason relates to the Legislature. Alcohol consumption and the alcohol industry have always been subject to comprehensive regulation by the Legislature. See generally G. L. c. 138. As the court notes, a number of bills have been filed over recent years seeking to add a civil liability provision to G. L. c. 138, § 34, itself. See ante at 537 n.18. These bills have been rejected to date, but they reflect legislative interest in regulating the very issue we consider here. Knowing of the Legislature’s involvement in and concern about the regulation of alcohol consumption by minors in particular, and in recognition of the fact that, as pointed out by the court, ante at n.17, *542expanding social host liability raises complex issues of insurance coverage among others, it is prudent to give the Legislature time to address the issue raised in this case. Cf. Hannigan v. New Gamma-Delta Chapter of Kappa Sigma Fraternity, Inc., 367 Mass. 658, 659 (1975) (while court has authority to abolish common-law doctrine of sovereign immunity, “it is preferable that the Legislature should have a reasonable opportunity to accomplish by statute this change in the law”). At the same time, we should provide a message that if the Legislature does not act within a reasonable amount of time, when the appropriate case arises we are inclined to change our common-law rule governing social host liability. Cf. Whitney v. Worcester, 373 Mass. 208, 210 (1977) (court put Legislature on notice that if it did not define limits of governmental immunity and liability, court intended to abrogate doctrine of municipal immunity in first appropriate case raising issue after conclusion of legislative session).4

Justice Gants, in his concurrence, also appears to disagree with the court’s assessment that no clear social values exist regarding whether parents should allow the underage guests of their children to consume alcohol in their home. Post at 544-545. I do not join Justice Gants’s concurrence, however, in part because I am unpersuaded by his suggestion that different standards may apply to underage adults (i.e., adults between the ages of eighteen and twenty-one years) and those who are old enough to drink legally (i.e., adults over the age of twenty-one years). See post at 542-545, 547. If there is good reason to expand social host liability to adults who knowingly provide premises for underage drinking, the fact that the adult host cannot herself yet drink alcohol legally seems irrelevant. It is notable that adults as young as age eighteen can legally handle and sell alcohol in the course of employment (see G. L. c. 138, § 34), suggesting that the standard for social host liability should remain consistent for all adults, regardless whether they have attained the legal drinking age.


Underage drinking, as well as its relationship to drunk driving, is studied frequently and in depth, because of the recognition of its serious social and economic costs. See, e.g., Bouchery, Economic Costs of Excessive Alcohol Consumption in the U.S., 2006, 41 Am. J. Preventive Med. 516-524 (2011); Underage Drinking in Massachusetts: The Facts, Pacific Institute for Research and Evaluation (2011) (concluding that underage drinking in Massachusetts is widespread phenomenon, with over 300,000 underage drinkers; underage drinking cost citizens of Massachusetts $1.4 billion in 2010; and “[u]nderage drinking . . . leads to substantial harm due to traffic crashes, violent crime, property crime, unintentional injury, and risky sex”); Zakrajsek, Longitudinal Examination of Underage Drinking and Subsequent Drinking and Risky Driving, 37 J. Safety Research 443-451 (2006).


The license suspension provision in G. L. c. 138, § 34A, was increased from ninety to 180 days in 1998, presumably reflecting the Legislature’s intent to adopt a more aggressive posture toward underage drinking. See St. 1998, c. 220, § 8.


In an apparent response to Whitney v. Worcester, 373 Mass. 208 (1977), the Legislature enacted G. L. c. 258 (Massachusetts Tort Claims Act) in 1978, less than one year after that decision was issued. See St. 1978, c. 512, §§ 15, 16.